Case: 17-20795      Document: 00514873766         Page: 1    Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-20795
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      March 14, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

BILLIE HAWKINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-253-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Billie Hawkins has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Although Hawkins was granted two extensions, the deadline for him to file a
response has passed.        We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20795   Document: 00514873766    Page: 2   Date Filed: 03/14/2019


                               No. 17-20795

that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Hawkins’s motion for the appointment of new counsel is
DENIED.




                                     2